Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6 – 10 and 12, 13, 21 – 24 and 26 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. US 2004/0074509 A1 (Murata) in view of Imai et al. JP-53052732 A (Imai). English abstract and Machine Translation of the JP document is relied upon herein.
 
Considering claims 6 and 21 – 22, Murata teaches a process for preparing synthetic hair fiber which becomes the synthetic fiber is prepared by preparing a spinning solution containing, in a polymer solution of an acrylic polymer comprising 40 to 74% by weight of acrylonitrile, 25 to 59% by weight of vinylidene chloride and 1 to 5% by weight of a vinyl monomer containing a sulfonic acid group copolymerizable therewith and a good solvent, 5 to 20 parts by weight of water based on 100 parts by weight of the polymer, forming fiber by wet spinning, conducting drawing treatment so that the total drawing ratio becomes 2.5 to 12 times and conducting relaxing treatment so that the total relaxation ratio becomes at least 15%. By this method, synthetic hair is obtained, in which the gloss contrast is at least 0.88, the knot strength is at least 0.5 cN/decitex and the average fineness of the filament is 30 to 100 decitex [Abstract]. Further, although Murata recognizes at [0013] the importance of lower remnant solvent in the fiber, it does not recognize the remnant solvent is within the claimed range (0.1 – 0.3 %). However, Imai teaches an acrylic fiber, which is extruded from a dimethylacetamide or dimethylformamide acrylonitrile solution at spinning speed of 5 - 15 m/min into a coagulating bath consisting of the above solvent and water. If necessary, the coagulated strand is rinsed with hot or warm water and is subjected to preliminary drawing at drawing rate of 2 to 4 times. After the amount of solvent remaining in the spun strand is adjusted to less than 10 wt. % based on the weight of the fiber, the strand is drawn in steam under the gauge pressure of 1.0 to 3.0 Kg/cm2-G and dropped continuously on a running net conveyor for finishing treatments including oiling, drying, relaxing and shrinking [Abstract]. Further, Imai teaches at [P. 3, page 4] that in order to achieve proper drawing, the remnant solvent must be less than 10 %; thus, overlapping with the claimed range (0.1 – 3 %). Therefore, it would have been obvious to one of skill in the art before the effective filing date of the instant application to adjust the remnant solvent as taught by Imai to levels below 10 %, including below 3 %, when it is desired to optimize the drawing of Nakashima’s acrylic fiber. 

Considering claims 7, 8 and 23 - 24, Murata teaches at [0038] that a fiber having a homogenous cross section shape with a high degree of circularity can be obtained and the content of remnant solvent within the fiber after water washing decreases; and at [0044, 0059] a process oil solution is applied to the fiber and the fiber is dried. As to the spraying of the oil, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select spraying application as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, when it is desired to provide the coating with a particular level of uniformity. 
 
Considering claims 9 and 10, Murata teaches at [0018] that a good solvent for the spinning solution is preferably at least one member selected from the group consisting of dimethylformamide (hereinafter DMF), dimethylacetamide (hereinafter DMAc) and dimethyl sulfoxide (hereinafter DMSO). 

Considering claims 12, 13 and 26 – 27, Murata teaches at [0031] that the acrylic polymer used in the present invention is prepared from the monomers of the above composition ratio by emulsion polymerization, suspension polymerization or solution polymerization and at least one other vinyl monomer may be copolymerized, within the range in which the above composition ratio of the monomers is fulfilled. The content of the copolymerizable vinyl monomer is preferably at most 10% by weight. Further, as to the evaporating of the water, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to pursue the known options within his or her technical grasp, and select a thin film evaporator as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. US 2004/0074509 A1 (Murata) in view of Imai et al. JP-53052732 A (Imai) and further in view of Fukushima et al. US 3,862,070 (Fukushima). English abstract and Machine Translation of the JP document is relied upon herein.

Considering claim 14 Murata is relied upon as set forth above in the rejection of claims 6 and 12. Further, Murata does not recognize the use of polyphosphate in the spinning solution. However, Fukushima teaches at [Col. 3, 50 - 55] that the use of polyphosphate in the wet spinning solution of acrylic fibers provide said fibers with flame retardancy properties. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include polyphosphate to Murata’s spinning solution when it is desired to provide the acrylic fibers with flame retardancy properties. 
Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. US 2004/0074509 A1 (Murata) in view of Imai et al. JP-53052732 A (Imai) and further in view of Rey US 7,531,600 B1 (Rey). English abstract and Machine Translation of the JP document is relied upon herein.

Considering claims 11 and 25, Murata is relied upon as set forth above in the rejection of claims 6 and 7. Further, Murata does not recognize that the oil solution comprises ethylene carbonate as the solvent. However, Rey teaches at [Abstract] that ethylene carbonate is an efficient solvent in the preparation of water emulsions of organic oils. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select ethylene carbonate as the solvent in Murata’s oil application when it is desired to reduce the organic solvent emission by using an emulsion in the application.  
      
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786